Citation Nr: 1224153	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-41 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected right hand injury including status post lacerations to right hand with minimal scars.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.     

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims.  

In June 2011, the Veteran presented sworn testimony during a personal hearing which was chaired by an Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.   The Board notes that the Acting Veterans Law Judge who conducted the June 2011 hearing is no longer employed by the Board.  The Board sent the Veteran a letter dated January 20, 2012 asking whether he would like the opportunity to testify at another hearing before a different Veterans Law Judge.  The Veteran responded in the affirmative, and he was subsequently afforded a personal hearing at the VA Central Office in Washington, DC before the undersigned in June 2012.  A transcript is associated with the claims folder.  

The Board observes that evidence has been associated with the Veteran's claims folder following certification of appeal to the Board.  The record reflects that the Veteran waived initial consideration of that evidence by the agency of original jurisdiction at the June 2012 Board hearing.  See 38 C.F.R.   §§ 19.9, 20.1304(c) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Higher evaluation for right hand injury with scars

The Board observes that the Veteran was afforded a VA examination in January 2010 for his service-connected right hand injury residuals.  The VA examiner noted the Veteran's complaints of pain in his right hand as well as the Veteran's scars on his right hand which caused difficulty lifting and holding objects, cutting the yard, and driving.  Upon examination, the VA examiner noted that the scar on the Veteran's right middle finger was not painful on examination, did not cause skin breakdown, and did not cause limitation of motion.  Further, the examiner noted that the right wrist showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Range of motion testing of the right wrist showed dorsiflexion to 40 degrees, palmar flexion to 35 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees with no additional limitation by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  On examination of hand dexterity, the Veteran's right hand fingertips could approximate the proximal transverse crease of the palm.  Right hand strength and range of motion testing of the fingers were within normal limits.  The examiner diagnosed the Veteran with status post lacerations of the right hand with minimal scars.

The Board observes that the Veteran has contended that he experiences numbness and tingling in his fingers as a result of his right hand injury.  See, e.g., the June 2012 Board hearing transcript, pgs. 16-19.  In this regard, a private neurological examination from T.P., M.D. dated May 2012 indicates abnormal results, specifically right ulnar nerve entrapment across the elbow of moderate severity (demyelinating conduction slowing of the right ulnar nerve across the elbow, ulnar sensory axonal loss, and chronic neurogenic motor unit changes of the first dorsal interosseous).  

Crucially, it is unclear if the January 2010 VA examiner considered the possibility of neurological impairment related to the Veteran's service-connected disability.  In light of the Veteran's contentions, the Board therefore finds that the January 2010 VA examination is inadequate for evaluation purposes, and that a new examination is required.  VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R.  4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).

Service connection for hepatitis C

The Veteran claims entitlement to service connection for hepatitis C.  He contends that the claimed disability is due to his military service, in particular when unloading a supply truck in 1975 during service in Germany and also from receiving airgun injections.  See, e.g., the June 2012 Board hearing transcript, pgs. 4-9.  The Board notes that the Veteran's service treatment records are absent treatment for or diagnosis of hepatitis C.  However, a service treatment record dated in December 1976 documents the Veteran's treatment for a laceration to his right index finger which the Veteran cut on glass. 

The Veteran was afforded a VA examination in October 2009 to ascertain whether he currently has hepatitis C related to his military service.  After examination of the Veteran and rendering a diagnosis of hepatitis C, the VA examiner concluded that  "it is highly unlikely that the [V]eteran contracted Hepatitis C during his military service."  Crucially, however, the examiner did not consider the Veteran's report of his in-service injury when unloading the supply truck in Germany in 1975 as well as his report of receiving airgun injections.  Moreover, it is unclear as to whether the examiner reviewed the Veteran's claims folder.  As such, the Board finds that the VA examiner's rationale for his conclusion that the Veteran's current hepatitis C is not related to his military service is inadequate for evaluation purposes.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder by the RO.

The RO should also request any records from the VA outpatient clinic in Tulsa, Oklahoma, after December 2010 pertaining to the Veteran's right hand injury residuals and hepatitis C.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims.  The Veteran must then be given an opportunity to respond.

2. The RO should then schedule the Veteran for an examination in order to determine the current severity of the right hand injury including status post lacerations to right hand with minimal scars.  The examiner should set forth all symptomatology associated with the Veteran's residuals of the right hand injury.  The examiner should specifically comment on whether the Veteran has any neurological impairment related to his service-connected right hand disability, and, if so, discuss whether the symptomatology associated with the residuals of the right hand injury should be classified as mild, moderate, or severe.  Any diagnostic testing deemed necessary by the examiner should be conducted.

The claims folder should be made available and reviewed by the examiner in conjunction with the examination.  A complete rationale for any opinion expressed shall be provided.  The report of the examination should be associated with the Veteran's VA claims folder.

3. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of the claimed hepatitis C.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner should indicate in his/her report that the claims file was reviewed.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to render an opinion as to the following:

a. Whether the Veteran has a current diagnosis of hepatitis C or has otherwise had hepatitis C at any point since the receipt of his claim in January 2009.

b. If such diagnosis of hepatitis C, either current or resolved, is rendered, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's hepatitis C is etiologically related to his period of military service, to include unloading a supply truck in Germany in 1975, treatment for a laceration on his right index finger in December 1976, and from receiving airgun injections.  

A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
4. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


